DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald Stevens (Reg. #75,639) on 3/17/2020.
Please amend claims 1-9, 14-20, and add NEW claims 21-28 as follows:
Claim 1, (Currently Amended) An apparatus comprising a user equipment, the apparatus further comprising:
a processor that:
determines a beam from a plurality of beams for preamble transmission, wherein, in response to the plurality of beams comprising one or more beams that are configured with a contention-free resource, the one or more beams that are configured with a contention-free resource have a higher priority than other beams of the plurality of beams; and
determines a set of suitable beams from the plurality of beams having a signal quality greater than a predetermined threshold; 

wherein:
in response to the set of suitable beams comprising a single beam configured with the contention-free resource, the processor selects the single beam from the set of suitable beams as the beam for preamble transmission;
in response to the set of suitable beams comprising multiple beams configured with the contention-free resource, the processor randomly selects one beam from the multiple beams as the beam for preamble transmission; and
in response to the set of suitable beams comprising no beams configured with the contention-free resource, the processor randomly selects one beam from the set of suitable beams without a contention-free resource as the beam for preamble transmission.
Claim 2, (Canceled)
Claim 3, (Currently Amended) The apparatus of claim 1 [[2]], wherein the predetermined threshold is configured by a base unit.
Claim 4, (Currently Amended) The apparatus of claim 1 [[2]], wherein the set of suitable beams comprises the beam.
Claim 5, (Canceled)

Claim 7, (Currently Amended) The apparatus of claim 1 [[2]], wherein, in response to the set of suitable beams comprising multiple beams configured with the [[a]] contention-free resource, the processor selects one beam with a best channel quality from the multiple beams as the beam for preamble transmission.
Claim 8, (Canceled)
Claim 9, (Currently Amended) The apparatus of claim 1 [[2]], wherein, in response to the set of suitable beams comprising no beams configured with [[a]] the contention-free resource, the processor selects one beam from the set of suitable beams having a best channel quality without contention-free resource as the beam for preamble transmission.

Claim 14,  (Currently Amended) A method comprising:
determining, at a user equipment, a beam from a plurality of beams for preamble transmission, wherein, in response to the plurality of beams comprising one or more beams that are configured with a contention-free resource, the one or more beams that are configured with a contention-free resource have a higher priority than other beams of the plurality of beams;
determining a set of suitable beams from the plurality of beams having a signal quality greater than a predetermined threshold;
in response to the set of suitable beams comprising a single beam configured with the contention-free resource, selecting the single beam from the set of suitable beams as the beam for preamble transmission;
in response to the set of suitable beams comprising multiple beams configured with the contention-free resource, selecting one beam from the multiple beams as the beam for preamble transmission; and
in response to the set of suitable beams comprising no beams configured with the contention-free resource, selecting one beam from the set of suitable beams without a contention-free resource as the beam for preamble transmission


Claim 15, (Canceled)
Claim 16, (Canceled)
Claim 17, (Currently Amended) The method of claim 14 [[15]], wherein, in response to the set of suitable beams comprising multiple beams configured with the [[a]] contention-free resource, randomly selecting one beam from the multiple beams as the beam for preamble transmission.
Claim 18, (Canceled)
14 [[15]], wherein, in response to the set of suitable beams comprising no beams configured with the [[a]] contention-free resource, randomly selecting one beam from the set of suitable beams without a contention-free resource as the beam for preamble transmission.
Claim 20, (Currently Amended) An apparatus comprising a base unit, the apparatus further comprising:
a receiver that receives a preamble transmission on a beam, wherein the beam is selected by a user equipment from a plurality of beams , wherein the user equipment:
determines a set of suitable beams from the plurality of beams having a signal quality greater than a predetermined threshold;
in response to the set of suitable beams comprising a single beam configured with the contention-free resource, selects the single beam from the set of suitable beams as the beam for preamble transmission;
in response to the set of suitable beams comprising multiple beams configured with the contention-free resource, selects one beam from the multiple beams as the beam for preamble transmission; and
in response to the set of suitable beams comprising no beams configured with the contention-free resource, selects one beam from the set of suitable beams without a contention-free resource as the beam for preamble transmission.
Claim 21, (New) The apparatus of claim 1, further comprising a transmitter that transmits the preamble transmission using the beam.
Claim 22, (New) The method of claim 14, wherein the predetermined threshold is configured by a base unit.
Claim 23, (New) The method of claim 14, wherein the set of suitable beams comprises the beam.
Claim 24, (New) The method of claim 14, wherein the contention-free resource comprises time and frequency domain resource information corresponding to a beam and a preamble.
Claim 25, (New) The method of claim 24, wherein the preamble is enabled to be transmitted using any beam of the plurality of beams.
Claim 26, (New) The method of claim 24, wherein the contention-free resource is indicated by an index.

Claim 28, (New) The method of claim 27, further comprising transmitting the preamble transmission on the resource using the beam.

Response to Arguments
Applicant’s arguments filed 4/26/2021, with respect to claims 1-19, 22 have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, 7, 9-12, 14, 17, 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 7, 9-12, 14, 17, 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claims 1, 3, 4, 7, 9-12, 14, 17, 19-28 are allowable over prior art since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as argued by the applicant which examiner considers as persuasive as set forth above.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469